Citation Nr: 0732846	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  02-17 716A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected cervical myofibrositis.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected migratory arthralgia.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected post-traumatic headaches.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from July to 
September 1981, from December 1981 to July 1982, and from 
November 1996 to September 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

An October 2001 rating decision granted service connection 
for post-traumatic headaches and assigned a no percent rating 
effective on September 21, 1999.  An October 2002 rating 
decision granted 10 percent for service-connected post-
traumatic headaches effective on September 21, 1999.  

A February 2003 rating decision granted an increased rating 
of 30 percent for service-connected cervical myofibrositis, 
effective on November 15, 2002.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in August 
2007.  A copy of the transcript is of record.  

Additional VA treatment records were added to the claims 
files after the February 2007 Statement of the Case without a 
waiver of RO review.  However, as these records are either 
not relevant to the issues decided hereinbelow or duplicative 
or cumulative of evidence currently on file, this case does 
not need to be sent to the RO for initial review of the added 
material.  See 38 C.F.R. § 20.1304 (2006).  

The issues of service connection for PTSD and TDIU are being 
remanded to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center in Washington, DC.  The veteran 
will notified by VA if further action is required on his 
part.  



FINDINGS OF FACT

1.  There is no evidence on file of ankylosis of the cervical 
spine.  

2.  There is no evidence of exacerbations of the veteran's 
service-connected migratory arthralgia.  

3.  The veteran is assigned the maximum schedular rating for 
service-connected post-traumatic headaches.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected cervical 
myofibrositis have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5237 (2007).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected migratory 
arthralgia have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 8850-5003 (2007).  

3.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected post-
traumatic headaches have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a including 
Diagnostic Codes 9304-8045 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In July 2003, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to an increased rating for service-connected 
post-traumatic headaches.  In May 2006, the RO sent the 
veteran a letter in which he was informed of the requirements 
needed to establish entitlement to increased ratings for 
service-connected cervical myofibrositis and migratory 
arthralgia.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was informed in March 2006 
about disability ratings and effective dates if any of his 
increased rating claims was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in January 2004 and January 2007.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on these issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearings in July 2005 and August 2007.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the issues 
currently on appeal, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2007).  


Cervical Myofibrositis

The veteran's cervical myofibrositis is currently rated under 
Diagnostic Code 5237, for cervical strain.  

VA revised the criteria for diagnosing and evaluating the 
spine, effective on September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (2003).  

VA's Office of General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 
25179 (2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

Because the veteran filed his claim for increase after 
September 26, 2003, the RO addressed the claim only under the 
new criteria for cervical spine disability.  

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 40 percent evaluation is assigned 
for unfavorable ankylosis of the entire cervical spine or for 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or for favorable ankylosis of the thoracolumbar spine.  

A 30 percent evaluation is assigned when forward flexion of 
the cervical spine is 15 degrees or less or when there is 
favorable ankylosis of the entire cervical spine.  

A 20 percent evaluation is warranted when forward flexion of 
the cervical spine is greater than 15 degrees but not greater 
than 30 degrees, or the combined range of motion of the 
cervical spine is not greater than 170 degrees; or when there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  

A 10 percent evaluation is assigned when forward flexion of 
the cervical spine is greater than 30 degrees but not greater 
than 40 degrees, or combined range of motion of the cervical 
spine is greater than 170 degrees but not greater than 335 
degrees; or when there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or there is a vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  

The Board would also note that a 40 percent rating can also 
be assigned for intervertebral disc syndrome when there is 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the previous 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  Id. at Note (1).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Id. at Note (2).  


Analysis

When examined by VA in January 2004, the veteran complained 
of having constant neck pain.  He did not take any medication 
for pain.  There was no history of radiculopathy.  The motion 
of the cervical spine included 20 degrees of flexion, 10 
degrees of extension, 15 degrees of lateral flexion to either 
side, and 30 degrees of bilateral rotation.  

On VA evaluation in January 2007, the veteran complained of 
having daily neck pain without radiation or flare-ups.  He 
said that pain medication did not help.  He did not have 
incapacitating episodes.  

An examination of the cervical spine did not reveal any spasm 
or complaints of tenderness on palpation.  His forward 
flexion was to 15 degrees, backward extension was to 10 
degrees, lateral flexion was to 20 degrees to either side, 
and rotation was to 25 degrees bilaterally.  The veteran 
complained of pain at the extremes of motion.  There was no 
additional loss of motion due to pain, fatigue, weakness, or 
lack of endurance following repetitive use.  Cervical 
myofibrositis was diagnosed.  

As the veteran is currently assigned a 30 percent rating for 
his service-connected cervical myofibrositis based on 
limitation of motion, there would need to be evidence of 
unfavorable ankylosis of the entire cervical spine to warrant 
a higher rating under Diagnostic Code 5237.  

Because there is no evidence of ankylosis of the cervical 
spine, either favorable or unfavorable, an evaluation in 
excess of the currently assigned 30 percent is not warranted.  

Additionally, because there is no evidence of intervertebral 
disc syndrome, a higher rating would not be warranted based 
on incapacitating episodes under Diagnostic Code 5243.  

Although a veteran can be assigned separate evaluations for 
both the orthopedic and neurological manifestations of 
service-connected cervical spine disability, it was reported 
on VA examinations in January 2004 and January 2007 that 
there was no radiculopathy of the cervical spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (2007).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board would note, however, that there was no additional 
loss of motion due to pain, weakness, fatigue, or lack of 
endurance on repetitive motion in January 2007.  
Consequently, because there is no evidence of additional 
functional impairment due to the service-connected cervical 
myofibrositis, no additional compensation is warranted for 
the disability under the foregoing provisions.  


Migratory Arthralgia

The veteran is rated under Diagnostic Codes 8850-5003.  Under 
this hyphenated rating code, Diagnostic Code 8850 signals an 
undiagnosed illness for a Persian Gulf War veteran most 
analogous to one of the musculoskeletal diseases found in 
VA's Rating Schedule.  

As such, the veteran's undiagnosed illness manifested by 
complaints of multiple joint pain is rated as analogous to 
arthritis.  See 38 C.F.R. § 4.20 (2007).  

Arthritis is rated on the basis of limitation of motion of 
the specific joint or joints involved. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion of the involved joint 
or joints, a 10 percent rating is assigned when there is X-
ray evidence of the involvement of two or more major joints 
or two or more minor joint groups and a maximum 20 percent 
disability rating is warranted for arthritis involving two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  Id.  


Analysis

When examined by VA in January 2004, the veteran complained 
of multiple joint pain.  It was reported that a prior total 
body scan was considered normal.  Muscle tone and power 
appeared to be within normal limits, and there was no muscle 
atrophy.  

The range of motion of the knees was from 0 to 20 degrees; 
motion of the ankles was from 0 to 30 degrees on plantar 
flexion and 0 to 5 degrees on dorsiflexion; motion of the 
wrists was from 0 to 50 degrees on extension and from 0 to 70 
degrees on palmar flexion; and motion of the elbows was from 
0 to 130 degrees.  The diagnosis was that of migratory 
arthralgia due to undiagnosed illness involving the elbows, 
wrists, ankles and knees.  

On VA examination in January 2007, the veteran complained 
primarily of having pain in the right elbow and right ankle.  
He did not have impaired function as a result of this pain.  
There was no motor or sensory deficit.  There was no 
tenderness, deformity, or instability of the right ankle and 
right elbow.   

The motion of the right ankle was from 0 to 5 degrees on 
dorsiflexion and 0 to 30 degrees on palmar flexion with pain; 
motion of the right elbow was from 0 to 100 degrees with 
pain.  There was no additional loss of motion due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use of the right ankle and right elbow.  

To warrant an evaluation in excess of 10 percent for service-
connected migratory arthralgia there would need to be 
evidence of occasional incapacitating exacerbations.  
However, as the VA examinations dated in January 2004 and 
January 2007 do not reveal any functional impairment as a 
result of this disability, meaning that there is no evidence 
of incapacitating exacerbations, an increased rating is not 
warranted.

Post-Traumatic Headaches

Under Diagnostic Codes 8045-9304, a 10 percent rating is 
warranted for purely subjective complaints following trauma, 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2007).  


Analysis

The veteran was service connected for post-traumatic 
headaches by rating decision in October 2001 and assigned a 
no percent rating, effective on September 21, 1999.  A 10 
percent rating was granted for the disability by rating 
decision in October 2002, effective on September 21, 1999, 
under Diagnostic Codes 8045-9304.  

A 10 percent evaluation is the only rating provided for 
subjective complaints such as headaches, to be assigned under 
Diagnostic Code 9304, as a result of brain trauma in the 
absence of a diagnosis of multi-infarct dementia.  

A review of the evidence reflects that the veteran has a 
diagnosis of post-traumatic headaches linked to head trauma 
as the result of a collision with another person while 
playing sports in service.  A computed tomography scan of the 
brain in March 2005 was unremarkable.  As he has not been 
diagnosed with multi-infarct dementia, the veteran's service-
connected post-traumatic headaches do not warrant a higher 
evaluation under Diagnostic Codes 8045-9304.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided for certain manifestations of the service-connected 
cervical myofibrositis and migratory arthralgia, but the 
medical evidence reflects that those manifestations are not 
present in this case, as discussed.  

It was reported on VA examination in January 2007 that there 
was no motor or sensory deficit of the extremities and that 
the veteran's service-connected cervical myofibrositis and 
migratory arthralgia did not cause significant functional 
impairment.  Consequently, the Board finds that there is no 
evidence demonstrating that any of the service-connected 
disabilities markedly interferences with employment.  

Further, there is no evidence that the veteran has been 
hospitalized due to any of the service-connected disabilities 
at issue.  Accordingly, the RO's decision not to submit this 
case for extraschedular consideration was correct.  

In reaching the above decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against each of the veteran's claims for 
an increased evaluation, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An increased rating in excess of 30 percent for the service-
connected cervical myofibrositis is denied.  

An increased rating in excess of 10 percent for the service-
connected migratory arthralgia is denied.  

An increased, initial rating in excess of 10 percent for the 
service-connected post-traumatic headaches is denied.  



REMAND

In determining whether service connection is warranted for 
PTSD, the Board notes that there must be medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2007).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Even though there are diagnoses in February 2001 and March 
2006 of PTSD due to service, this diagnosis is not linked to 
any specifically verified incident of service.  A medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).  

Although the veteran provided general stressor information in 
October 2001 and discussed his stressors in his August 2007 
personal hearing, the information on file, such as the 
general reference in his August 2007 hearing to an injury to 
his best friend, is not specific or sufficient enough to 
warrant stressor development.  

Consequently, the Board concludes that an attempt should be 
made to obtain sufficient information to allow verification, 
if possible, of the veteran's service stressors.  

With respect to the veteran's claim for a TDIU ratomg, the 
Board notes that there is some confusion in the record as to 
whether the service-connected disabilities, by themselves, 
are severe enough to preclude employment.  Although the 
veteran was described in May 2003 as having PTSD and being 
unemployable, he is not currently service connected for PTSD.  
Similarly, while noted to be unemployable in November 2003, 
this conclusion also appears to have taken the veteran's 
nonservice-connected PTSD, in addition to his service-
connected disabilities, into consideration.  

Even though the veteran was awarded Social Security 
Administration (SSA) disability benefits in September 2003, 
the requirements for SSA benefits are not the same as for VA 
and are not binding on the Board.  

Because the Board finds that the current degree of functional 
impairment due to the veteran's service-connected 
disabilities is unclear, it cannot currently adjudicate the 
issue of TDIU.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the nature, etiology, or severity 
of a disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, these remaining matters are REMANDED to the AOJ 
for the following actions:

1.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care provider who may possess additional 
records pertinent to his claim for 
service connection for PTSD or any 
records of treatment for any service-
connected disability that are not 
currently on file, including records 
since May 2007, the date of the most 
recent evidence on file.  

After securing any appropriate consent 
from the veteran, VA should obtain any 
such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him of this and request him 
to provide copies of the outstanding 
medical records.  

2.  The AOJ should take appropriate steps 
to obtain a detailed description of all 
of the service stressors that the veteran 
believes may have contributed to the 
development of his PTSD.  The veteran 
should be as specific as possible as to 
the date, place, and circumstances of the 
incident, and the names of any 
individuals involved.  

3.  If warranted, the AOJ should then 
request verification of the veteran's 
alleged stressor(s) from the appropriate 
authority, to include the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA 
22315-3802.  All information that might 
corroborate the veteran's alleged 
stressor should be requested.  Any 
information obtained must be associated 
with the claims files.  If the search 
efforts result in negative results, 
documentation to that effect must be 
placed in the claims files.  

4.  The AOJ then should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed psychiatric disorder.  The claims 
folders must be made available to the 
examiner in conjunction with this 
examination.   

Any necessary tests or studies must be 
conducted, and all findings must be 
reported in detail.  The examiner must 
describe all symptomatology due to the 
service-connected PTSD.  The examination 
report must reflect review of pertinent 
material in the claims folders.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true picture 
of the nature of the veteran's 
psychiatric status.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.  

5.  The AOJ must also arrange for a VA 
examination of the veteran to determine 
the current nature and severity of his 
service-connected disabilities and how 
they affect his employability.  The 
veteran's VA claims folder, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  The examiner must provide an 
opinion, based on the examination 
findings and a review of the claims 
files, on whether the veteran's service-
connected disabilities alone  are severe 
enough as a whole to preclude him from 
obtaining and maintaining any form of 
gainful employment consistent with his 
education and occupational experience.  
Any indicated tests and studies must be 
accomplished; and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  

The rationale for all opinions expressed 
must be provided.  The report prepared 
must be typed.  If the examiner 
determines that any additional 
examination of a specific service-
connected disability is necessary, the 
AOJ must schedule and obtain the 
designated examination from an 
appropriate health care provider.  

6.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  

In the event that the veteran does not 
report for any of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

7.  After the above has been completed, 
the AOJ must readjudicate the veteran's 
claims for service connection for PTSD 
and for TDIU.  If either of the benefits 
sought on appeal remains denied, the 
veteran must be provided a Supplemental 
Statement of the Case.  The veteran and 
his representative must then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


